               Case 1:20-cv-00381-AWI-EPG Document 11 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       ANTHONY E. MYERS,                                          Case No. 1:20-cv-00381-AWI-EPG

12                        Plaintiff,                                ORDER ADOPTING FINDINGS AND
                                                                    RECOMMENDATION, DISMISSING
13               v.                                                 ACTION, AND DIRECTING CLERK OF
                                                                    COURT TO CLOSE CASE
14       FRESNO COUNTY JAIL, et al.,
                                                                    (Doc. No. 10)
15                        Defendants.

16

17              Plaintiff Anthony E. Myers is proceeding pro se and in forma pauperis in this civil rights

18 action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19 pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20              On October 29, 2020, Magistrate Judge Erica P. Grosjean issued Findings and

21 Recommendation recommending that “this action be dismissed for failure to state a claim.” (ECF

22 No. 10 at 11). The Findings and Recommendation was served on Plaintiff and contained notice

23 that any objections were to be filed within thirty (30) days of the date of service of the Findings

24 and Recommendation. On November 18, 2020, the Findings and Recommendation was returned
                    1
25 as undeliverable. To date, no objections have been filed, and the time for doing so has passed.

26 ///
27
     1
         It is Plaintiff’s responsibility to keep the Court apprised of his current address at all times. Absent notice of a
28 party’s change of address, service of documents at the prior address of the party is fully effective. Local Rule 182(f).


                                                                1
           Case 1:20-cv-00381-AWI-EPG Document 11 Filed 01/28/21 Page 2 of 2


 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

 2 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

 3 the Findings and Recommendation is supported by the record and proper analysis.

 4         Accordingly, IT IS HEREBY ORDERED that:

 5         1. The Findings and Recommendation issued on October 29, 2020 (ECF No. 10) is

 6             ADOPTED IN FULL;

 7         2. This action is DISMISSED for failure to state a claim; and

 8         3. The Clerk of Court is DIRECTED to CLOSE the case.

 9
     IT IS SO ORDERED.
10

11 Dated: January 28, 2021
                                               SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
